Citation Nr: 0932492	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  03-35 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service-connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The appellant had inactive duty for training from October 
1965 to March 1966.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Board previously decided this matter in a decision issued 
in February 2006, which the appellant appealed to the Court 
of Appeals for Veterans Claims (Court).  In November 2007, 
the Court issued a decision vacating the Board's decision and 
remanding the matter to the Board.  


FINDINGS OF FACT

1.  The appellant had inactive duty for training with the 
Army National Guard.  

2.  The appellant had no active duty for training and had no 
active duty.  

3.  The appellant had no injury, aggravation of an injury, 
acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident during inactive duty for training.  


CONCLUSIONS OF LAW

1.  The claimant is not a veteran for purposes of VA 
disability compensation benefits.  38 U.S.C.A. § 101(21), 
(24) (West 2002); 38 C.F.R. § 3.1(d), 3.6 (a-d) (2008) 

2.  The criteria for service connection for a heart 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury suffered or a disease contracted in line of duty, in 
the active military, naval or air service.  38 U.S.C.A. § 
1110 (2002); 38 C.F.R.  § 3.303(a) (2008).  The United States 
will pay to any veteran thus disabled, who was discharged or 
released under conditions other than dishonorable from the 
period of service in which said injury or disease was 
incurred, or preexisting injury or disease was aggravated, 
compensation as provided in Subchapter II of Title 38 of the 
U.S. Code, but no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. § 1110.  

A "veteran" is an individual who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2008).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty; and 
any period of inactive duty for training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a).  

The term "in line of duty" means an injury or disease 
incurred or aggravated during a period of active military, 
naval, or air service unless such injury or disease was the 
result of the veteran's own misconduct.  38 C.F.R. § 3.1(m).  

The term "active duty" means full-time duty in the Armed 
Forces, other than active duty for training and certain full-
time duty as a commissioned officer or as a cadet at the U.S. 
Military, Air Force, or Coast Guard Academy, or as a 
midshipman at the U.S. Naval Academy, or authorized travel to 
or from such duty or service.  38 U.S.C.A. § 101(21) (West 
2002); 38 C.F.R. § 3.6(b).  

The term "active duty for training" means full-time duty in 
the Armed Forces performed by Reserves for training purposes, 
certain full-time duty performed by commissioned officers, 
certain full-time duty performed by a member of a Senior 
Reserve Officers' Training Corps program, and full-time duty 
performed by a member of the Army or Air National Guard of 
any State, full-time duty under section 316, 502, 503, 504, 
or 505 of title 32 or the corresponding provisions of law.  
38 U.S.C.A. § 101(21) (West 2002); 38 C.F.R. § 3.6(c).  

The term "inactive duty for training" includes duty (other 
than full time duty) performed by a member of the National 
Guard of any State, under 32 U.S.C. 316, 502, 503, 504, or 
505, or the prior corresponding provisions of law.  38 C.F.R. 
§ 3.6(d).  

Certain chronic diseases, including cardiovascular disease, 
may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  
Such presumptions do not apply to active duty for training or 
inactive duty for training.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  

In April 2002, the RO received an application for 
compensation benefits from the appellant.  He indicated that 
he first entered active service in October 1965 and left 
active service in March 1966.  He indicated that this service 
was in the Army, that his rank was "E-2", and that his 
service number began with the letters "NG".  He also 
indicated that he was never injured while traveling from his 
military assignment.  In the section for describing the 
disability that he believed was related to his military 
service he listed "Heart Trouble."  

In a statement received by VA in September 2002, the 
appellant stated that he had no service medical records and 
that he did not know where they were located.  He provided a 
National Archives Form 13055 "REQUEST FOR INFORMATION 
NEEDEDTO RECONSTRUCT MEDICAL DATA."  In that form he listed 
a service number, social security number, that the branch of 
service was "ARMY", that the nature of the illness injury 
or treatment was "HEART TROUBLE" from 1966 to March 1966, 
and that he did not remember what organization to which he 
was assigned but that the name and location of the hospital, 
dispensary or medical facility where he was treated was 
"ROANKE, VA."  

Of record is a Personnel Information Exchange Program (PIES) 
response dated in October 2002.  The RO had requested 
verification of all periods of service, and listed as that 
service the dates provided by the appellant.  The response 
was as follows (original all in upper case):  

The National Personnel Records Center has 
conducted an extensive and thorough 
search of the records among our holdings.  
We were unable to locate the records 
identified in your request.  On the basis 
of the request presented to NPRC, we have 
concluded tha (sic) the records either do 
not exist, that NPRC does not have them 
or that further efforts to locate them at 
NPRC would be futile.  

In June 2002, the RO received a response from a request to 
the Chief, National Guard Bureau Personnel Center for medical 
and dental records and determination of the appellant's 
service under Title 10 or Title 32.  The response states 
"See Form 22 Unknown 9/27/02."  

In September 2003, the RO received a writing, in which the 
appellant stated that "the only Military Service I have is 
on the NGB Form 22 from 10-18-1965 to 3-22-1966."  In his 
Substantive Appeal, received in November 2003, the appellant 
stated as follows (original all in upper case):

Evidence of record show that I had 
rheumatic heart disease with 
hyperventilation when I enter the 
Virginia National Guard.  The fact that I 
blacked out after a short run during a 
weekend drill due to hyperventilation, 
and discharge as a result, I feel show 
aggravation.  Go ahead and sent (sic) to 
BVA, I have no more evidence.

Of record is a July 2004 PIES response to a request from the 
RO for verification of the appellant's claimed service.  The 
response is identical to the response dated in June 2002.  

In a July 2004 statement, the Departments of the Army and the 
Air Force, Office of the Adjutant General of Virginia, 
provided documents related to the appellant's National Guard 
service.  An NGB FORM 22 documents that the appellant had 5 
months and 5 days of service in the Army National Guard of 
Virginia, that he was discharged honorably due to physical 
disability, and that the highest grade held was a private, E-
2.  This Form 22 also indicated that he had no prior service.  

An NGB FORM 23 "RETIREMENT CREDITS RECORD" documented that 
the appellant earned 21 points for drill period of equivalent 
instruction or appropriate duty from October 18, 1965 to 
March 22, 1966; that he earned 6 points for being a member of 
the National Guard during those same dates; that he had a 
total of 27 points of inactive duty, and that the total 
number of points that he had was 27.  Lines are drawn through 
the entry blocks for inclusive dates and points for "ACTIVE 
DUTY OR ACTIVE DUTY FOR TRAINING."  

Of record is an August 2005 PIES response to a request from 
the RO for the appellant's entire personnel file.  This 
response states that the record is fire related and the 
information could not be reconstructed.  

The appellant has stated that the only service he had was for 
those dates that have been documented in his National Guard 
records.  Those records show that he earned no points for 
active duty or active duty for training service.  

Although the August 2005 PIES response indicates that the 
appellant's record was fire related, the Board does not take 
this response to be evidence that the appellant had any 
service other than inactive duty for training with the 
National Guard.  Earlier PIES responses indicated that the 
NPRC did not have any records of this appellant.  This 
response does not indicate that the NPRC ever had any records 
of the appellant.  Responses from the NPRC, taken together 
with the appellant's own statements concerning his service 
and the National Guard records showing no active duty or 
active duty for training, are sufficient evidence for the 
Board to determine that the appellant and no active duty or 
active duty for training, and that his service was limited to 
inactive duty for training.  

Therefore, whether the appellant is a veteran, and whether 
service connection for a heart disability can be granted 
depends on whether he is disabled from an injury in line of 
duty or became disabled due to an acute myocardial 
infarction, cardiac arrest, or cerebrovascular accident that 
occurred during a period of inactive duty for training.  

Included with the National Guard records is an individual 
sick slip dated March 13, 1966 which states that the 
appellant passed out and contains remarks of "Pt. blacked 
out after short run.  History of several years of Rheumatic 
fever "heart trouble" known about by this exercise.  
Carried paper bag to breathe into school several years for 
hyper oxygen therapy."  

A March 22, 1966 report of medical examination, for the 
purpose of medical discharge, shows a normal clinical 
evaluation of the appellant's heart.  Also listed are 
abnormal psychiatric and neurologic clinical evaluations.  
Remark as to these abnormal evaluations is "Pt is very tense 
& extremely nervous."  Other remarks on that page are 
"Hyperventilation Heart: Mitral Insuf. moderate."  

On the second page of this report, under a heading for notes 
and significant history, is the following entry:  

This boy had rheumatic fever at age 10 & 
has had difficulties since with 
hyperventilation extensive enough he used 
to take paper bags to school to breath 
into for [illegible] years ago  
[illegible] exams and [illegible] 
basketball & [illegible] mitral murmur - 
He was examined Roanoke Va for Army and 
was passed.  He is definitely not army 
material; in fact I can't see how he was 
passed physically - 2 weeks ago on guard 
drill he ran a short distance & blacked 
out.  This has happened various other 
times.  I saw him in course of events and 
advised he be discharged due to his 
medical condition & safety of himself and 
others.  

These records are absent for evidence of an injury, acute 
myocardial infarction, cardiac arrest, or cardiovascular 
accident during a period of inactive duty for training.  
These records document only that the appellant passed out 
after a run during a period of inactive duty for training.  
These records are therefore evidence against his claim.  

Further, they show a serious pre-service problem, providing 
more evidence against this claim. 

In February 2003, the appellant submitted a one sentence 
letter and three pages of clinical notes from "M.J.", M.D.  
In the letter, Dr. M.J. stated that the appellant "suffers 
from atherosclerotic cardiovascular disease, has suffered a 
myocardial infarction, and as (sic) hard (sic) troubles 
related to rheumatic fever."  The letter is undated but the 
accompanying clinical notes are dated in January 2003.  None 
of this evidence refers to the appellant's inactive duty for 
training.  

Given the date of the evidence and the other evidence of 
record, the Board finds that this evidence is not probative 
of a finding that the appellant suffered the referred to 
myocardial infarction during a period of inactive duty for 
training almost three decades earlier.  

The appellant has submitted evidence from Parkwest Medical 
Center from October 2004.  This includes the results of an 
echocardiogram.  The conclusion was that the echocardiogram 
demonstrated borderline left ventricular hypertrophy with 
diastolic dysfunction, moderate mitral insufficiency, and 
mild pulmonary hypertension.  Results from a stress test with 
stress electrocardiogram were that the stress test was 
negative for ischemia and that the appellant had severe 
hypertension.  

This does not support the appellant's claim because this 
evidence is not probative of an injury, acute myocardial 
infarction, cardiac arrest, or cardiovascular accident during 
any period of inactive duty for training.  

In October 2004, the appellant underwent a VA examination, 
including a review of the claims file and interview with the 
appellant.  The appellant did not report any injury during 
service or that he had an acute myocardial infarction, 
cardiac arrest, or cardiovascular accident during any period 
of inactive duty for training.  The examiner diagnosed the 
appellant with status post rheumatic fever with moderate 
mitral insufficiency and mild hypertensive vascular disease.  

No evidence, not even any statement by the appellant, shows 
that he had an injury, acute myocardial infarction, cardiac 
arrest, or cardiovascular accident during any period of 
inactive duty for training.  All evidence, including the 
appellant's statements, show only that he blacked out 
following a run on a National Guard drill.  Of note is that 
March 13, 1966 was a Sunday.  This, along with the National 
Guard records showing only inactive duty for training, 
corresponds to a drill weekend.  There is no basis for 
granting service-connection for a heart disability.  

Moreover, the Board notes that the appellant has not 
expressed disagreement with the facts of this case.  Rather 
his disagreement is with the law.  This is clearly shown by 
his statement in the Substantive Appeal.  He does not state 
that he suffered an injury, acute myocardial infarction, 
cardiac arrest, or cardiovascular accident during a period of 
inactive duty for training.  He does not assert that he had 
any active duty or active duty for training.  Rather, he 
asserts that his heart condition was aggravated by his 
inactive duty for training.  Regulation does not provide for 
benefits for aggravation of a heart disorder during a period 
of inactive duty for training unless such aggravation 
constitutes disability due to an injury, acute myocardial 
infarction, cardiac arrest, or cardiovascular accident.  

While the Board concedes that the term "injury" could be 
construed to mean almost anything, if one were to include a 
definition of a worsening because the appellant blacked out 
after running a short distance as an injury (which has not 
been shown), there would be no reason for the language of an 
acute myocardial infarction, cardiac arrest, or 
cardiovascular accident in the regulation and statute since 
these all would likely result in some "injury" of the 
heart.  

An interpretation of a statute that renders part of the 
statutory language superfluous is to be avoided.  See Splane 
v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ("canons of 
construction requires us to give effect to the clear language 
of statute and avoid rendering any portions meaningless or 
superfluous").  In Jarrell v. Nicholson, 20 Vet. App. 326 
(2006), the Court cited to numerous precedents in finding 
that a statute is to be read as a whole, giving meaning to 
each part of the statute.  Id. at 330 (citing King v. St. 
Vincents Hosp., 502 U.S. 215, 221, 112 S.Ct. 570, 116 L.Ed.2d 
(578 (1991) (when interpreting a statute, the Court is 
required to look at the context and the provisions of law as 
a whole); Imazio Nursery, Inc. v. Dania Greenhouses, 69 F.3d 
1560, 1564 (Fed. Cir. 1995) (all parts of statute must be 
construed together without according undue importance to a 
single or isolated portion); see also Gardner v. Derwinski, 1 
Vet. App. 584, 586 (1991) ("Determining a statute's plain 
meaning requires examining the specific language at issue and 
the overall structure of the statute."), aff'd sub nom. 
Gardner v. Brown, 5 F.3d 1456, (Fed. Cir. 1993), aff'd 513 
U.S. 115,115 S.Ct. 552, 130 L.Ed.2d (462 (1994).  The Board 
thus finds that the appellant's black-out after a training 
run was not an injury within the meaning of regulation or 
statute.  

In summary, the only incident during the appellant's service 
of any relevance to his appeal was his black-out shortly 
after a run during inactive duty for training with the Army 
National Guard, the only service the appellant has had is 
inactive duty for training, he has had no active duty 
service, and has had no active duty for training service.  
The medical record of that incident during the drill weekend, 
including the sick slip and the report of medical 
examination, are evidence that the appellant did not suffer 
any injury, acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident during his inactive duty for 
training.  Therefore, the appellant is not a veteran for the 
purposes of VA compensation benefits.  This threshold element 
necessary to establish service-connection for a heart 
disability has not been met.  Hence, the Board must deny this 
appeal.  There is no reasonable doubt to be resolved in this 
matter.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

To the extent that there is a defect in VCAA notice in this 
case, the Board notes that not all defects in notice require 
delay of adjudication of the appeal to remand the matter for 
corrective notice.  VCAA notice in this case is deficient.  
Rather, corrective notice is required only if the defects in 
notice have been prejudicial to the Veteran.  See Shinseki v. 
Sanders 129 S.Ct. 1696 (2009); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  To have been prejudicial 
to the Veteran, the defects in notice must be shown to have 
affected the essential fairness of the adjudication.  
Shinseki v. Sanders 129 S.Ct. 1696 (2009).  

In September 2002, the RO sent a letter to the appellant 
informing him of the evidence required to substantiate his 
claim and of his and VA's respective duty in obtaining 
evidence.  While this notice did not include notice of the 
evidence needed to establish veteran status, the appellant 
has never asserted that he had any duty other than that which 
has been verified - inactive duty for training with the Army 
National Guard.  As the purpose of VCAA notice is to develop 
facts, where the facts are not in dispute, there can be no 
prejudice to the appellant due to lack of notice.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Notice has not been provided to the appellant as to how VA 
assigns disability ratings and effective dates.  As the claim 
was denied by the RO and the Board here denies his appeal, 
the lack of notice as to these downstream elements cannot be 
prejudicial to the appellant because no disability rating or 
effective date will be assigned.  

In that September 2002 letter, the RO did not specifically 
tell the appellant that he should submit evidence of an 
injury, heart attack, myocardial infarction, or 
cerebrovascular accident during a period of inactive duty for 
training.  However, in a September 2003 letter, the RO 
informed the appellant that there was no evidence of record 
that he suffered an injury during a drill weekend and told 
him to furnish medical evidence showing all treatment, 
findings, and diagnoses of heart problems.  This would 
certainly cover notice to submit evidence of injury, heart 
attack, and myocardial infarction during a period of inactive 
duty for training.  The September 2003 letter was followed by 
readjudication in the November 2003 Statement of the Case, 
and August and October 2005 Supplemental Statements of the 
Case.  These readjudications, along with the long period of 
time that the appellant had to submit evidence and 
information after the September 2003 letter, cured the timing 
defect of the letter.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

While VA has not told the appellant that a showing of a 
cerebrovascular accident during inactive duty for training 
could be important, there is no evidence or suggestion that 
he has ever had a cerebrovascular accident, either during 
inactive duty for training or at any other time.  There is 
therefore no basis for a finding that the appellant was 
prejudiced by the lack of notice as to cerebrovascular 
accidents.  

In the Statement of the Case sent to the appellant in 
November 2003, the RO included the language of 38 U.S.C.A. 
§ 101 regarding a showing of a myocardial infarction, cardiac 
arrest and cerebrovascular accident.  Although this was not 
VCAA notice, a reasonable person would understand from this 
information that showing the occurrence of one of these 
conditions would be beneficial to the claim.  This tends to 
show that the appellant was not prejudiced by any lack of 
VCAA notice with regard to the effect of showing the 
occurrence of one of these conditions.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005) (there is no 
prejudice to the claimant where a reasonable person would 
know from the notice provided what was required to 
substantiate the claim).  

VA has a duty to assist a claimant in the development of a 
claim.  This duty includes assisting the claimant in the 
procurement of service and other pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all available 
records from the Army National Guard and verified that the 
appellant had no other service.  The appellant submitted 
evidence fro Parkwest Medical Center and a letter from 
"M.J.", MD.  VA afforded the appellant a adequate medical 
examination in October 2004.  

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


